EXHIBIT 10.1

 



FIRST AMENDMENT

TO AMENDED AND RESTATED MEMBER CONTROL AGREEMENT

OF TWIN CITIES POWER HOLDINGS, L.L.C.

 

This First Amendment to Amended and Restated Member Control Agreement (“First
Amendment to MCA”) dated July 30, 2013 and is to be effective as of the 28th day
of June, 2013 by and among Timothy S. Krieger (“Krieger”) and Summer
Enterprises, L.L.C., a Minnesota Limited Liability Company (“Summer”) who are
all of the members of Twin Cities Power Holdings, L.L.C., a MinnesotaS Limited
Liability Company (the “Company”). Krieger, Summer and the Company are jointly
referred to as Parties (“Parties”).

 

R E C I T A L S

 

A.The Company entered into an Amended and Restated Member Control Agreement
dated as of July 18, 2012 (the “Agreement”).

 

B.The Parties now desire to amend the Agreement to delete all references to the
Hanson Preferred Units and substitute in its place a Certificate of Designation
of Series A Preferred Units of the Company.

  

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.The terms and conditions of that certain Certificate of Designation of Series
A Preferred Units of Twin Cities Power Holdings, L.L.C., are hereby incorporated
into the Agreement and the Agreement shall be deemed to have been modified to
incorporate the rights and preferences of the Series A Preferred Units.

 

2.Summer Enterprises, L.L.C. does herein agree to be bound by the terms of the
Amended and Restated Member Control Agreement dated July 18, 2012 as amended by
the First Amendment to Amended and Restated Member Control Agreement.

 

3.All other terms and conditions of the Amended and Restated Member Control
Agreement of Twin Cities Power Holdings, L.L.C. as amended by this First
Amendment to Amended and Restated Member Control Agreement of Twin Cities Power
Holdings, L.L.C. shall remain in full force and effect except as herein amended.

 

 

 

 

 

 

 

 

 

 

1

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

MEMBERS:

COMPANY:

 

 

/s/ Timothy S. Kreiger

Timothy S. Krieger

TWIN CITIES POWER HOLDINGS, L.L.C.

 

/s/ Timothy S. Kreiger

By: Timothy S. Krieger

Its: President/CEO

   

SUMMER ENTERPRISES, L.L.C.

 

/s/Timothy S. Kreiger

By: Timothy S. Krieger

Its: President/CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2

 

 

 

CERTIFICATE OF DESIGNATION

OF

SERIES A PREFERRED UNITS

OF

TWIN CITIES POWER HOLDINGS, LLC

 

WHEREAS, TWIN CITIES POWER HOLDINGS, LLC is a Minnesota limited liability
company organized under Chapter 322B, Minnesota Statutes (the “Company”);

 

WHEREAS, pursuant to Article II, paragraph 2.02 of its Articles of Organization
dated December 30, 2009 (the “Articles”) and its Amended and Restated Member
Control Agreement dated July 18, 2012, the Company is authorized to establish by
resolution different classes and/or series of membership interests and may fix
the rights and preferences of said membership interests in any class or series.

 

WHEREAS, the Board of Governors has resolved that the Company issue “Common
Units” and one or more classes of Preferred Units to be designated,
respectively, as “Common Units” and “Preferred Units”;

 

NOW, THEREFORE, the Board of Governors hereby establishes the rights,
preferences, and restrictions of the Company’s Series A Preferred Units as
follows:

 

1. Designation; Authorization; Liquidation Preference; Parity.

 

(a) Designation. A series of the Company’s Preferred Units shall be designated
as its Series A Preferred Units (the “Preferred Units” or the “Units”).

 

(b) Authorization. The number of authorized units constituting the Preferred
Units is 496.

 

(c) Liquidation Preference. The Preferred Units shall have a preference upon
distribution in liquidation of $5,535.00 per Unit plus distributions accrued and
interest thereon at the rate of 20% per annum from the date accrued (the
“Liquidation Preference”).

 

(d) Parity. The Preferred Units shall be senior to the Company’s Common Units
and rank on parity with all other classes and series of preferred equity of the
Company now or hereafter authorized, issued, or outstanding, other than any
classes or series ranking senior to the Preferred Units as to distribution
rights and rights upon liquidation, winding up, or dissolution of the Company,
provided that the holders of the Preferred Units so permit. The Preferred Units
shall be junior to all outstanding debt of the Company, whether senior or
subordinated.

 



3

 

 

2. Distributions.

 

(a) Payment. The holders of record of Preferred Units shall be entitled to
receive, when, as, and if declared by the Board of Governors, out of funds
legally available therefor, non-cumulative cash distributions at the rate of
$92.25 per unit per month (the “Distribution Rate”). The distributions shall be
payable monthly in arrears on the first day of each month, beginning August 1,
2013 or, if any such day is a non-business day, on the next business day (each
of such dates, a “Distribution Payment Date” and each preceding monthly period
being a “Distribution Period”). Each declared distribution shall be payable to
holders of record as they appear on the Unit Register of the Company at the
close of business on the Record Dates. The Record Dates shall be set as of the
first day of each Distribution Period.

 

(b) Participation. The Preferred Units shall not participate in distributions
with the Common Units.

 

(c) Noncumulative. Distributions on the Preferred Units shall be noncumulative.
If the Board of Governors fails to declare a distribution payable on a
Distribution Payment Date in respect of the Preferred Units due to a lack of
legally available funds or the need to meet debt obligations, then the right of
holders of Preferred Units to receive a distribution in respect of the
Distribution Period ending on such Distribution Payment Date will be lost and
the Company will have no obligation to pay the distribution accrued for such
Distribution Period or to pay any interest thereon, whether or not distributions
on the Preferred Units are declared for any future Distribution Period, provided
that the provisions of this paragraph shall not affect the determination of the
amount of the Liquidation Preference or the priority of the payment of
distributions, or the amount thereof, as provided in Section 3(e).

 

(d) Computation. The amount of distributions payable on Preferred Units for each
full Distribution Period shall be computed by multiplying the number of
Preferred Units outstanding by the Distribution Rate. The amount of any
distribution payable per Unit for any period shorter than a full Distribution
Period shall be computed by multiplying the Distribution Rate by 12, dividing by
a 360-day year, and multiplying by the actual number of days elapsed in such
period.

 

(e) Priority.

 

(i) Except for distributions to holders of the Common Units in lieu of income
taxes as described in the Company’s Member Control Agreement, as amended from
time to time (“Tax Distributions”), no distributions shall be declared, paid, or
set apart for payment on Preferred Units of any series ranking as to
distributions on a parity with or junior to the Preferred Units for any period
unless the full distribution accrued on the Preferred Units has been, or
contemporaneously is, declared and paid for all prior Distribution Periods from
the date of the issuance of the Preferred Units and a sum sufficient for the
payment thereof set apart for such payment.

 

When distributions are not paid in full (or declared and a sum sufficient for
such full payment is not so set apart) upon the Preferred Units and any other
Preferred Units ranking on a parity as to distributions with the Preferred
Units, all distributions declared upon the Preferred Units and any other series
of Preferred Units ranking on a parity as to distributions shall be declared pro
rata, so that the amount of distributions declared per Unit on Preferred Units
and such other series of Preferred Units shall in all cases bear to each other
the same ratio that accrued distributions for the then-current Distribution
Period on the Preferred Units and accrued distributions, including required or
permitted accumulations, if any, of such other series of Preferred Unit, bear to
each other.

 



4

 

 

(ii) So long as any Preferred Units are outstanding and full distributions on
the Preferred Units for all past distribution periods have not been paid, no
distribution, other than: (A) Tax Distributions in cash as described in Section
2.(d)(i); (B) distributions paid in additional Preferred Units; (C)
distributions of options, warrants, or rights to subscribe for or purchase
Common Units or any other Preferred Units ranking junior to the Preferred Units
as to distributions or upon liquidation, shall be declared or paid or set aside
for payment or other distribution declared or made upon the Common Units or upon
any other Units of the Company ranking junior to the Preferred Units as to
distributions or upon liquidation, nor shall any Common Units or any other Units
of the Company ranking junior to or on a parity with the Preferred Units as to
distributions or upon liquidation be redeemed, purchased, or otherwise acquired
for any consideration (or any moneys be paid to or made available for a sinking
fund for the redemption of any such Units) by the Company otherwise than
pursuant to a pro rata offer to purchase or a concurrent redemption of all, or a
pro rata portion, of the outstanding Preferred Units and any other Units on a
parity with Preferred Units (except by conversion into or exchange for Units of
the Company ranking junior to the Preferred Units as to distributions and upon
liquidation) unless and until the Company shall have paid full distributions on
the Preferred Units for all prior Distribution Periods from the date of the
issuance of the Preferred Units.

 

3. Voting. So long as any Preferred Units are outstanding, in addition to any
other vote or consent of members of the Company required by law or by the
Articles, the consent of the holders of at least a majority of the Preferred
Units, acting as a single class, given in person or by proxy, either in writing
without a meeting or by vote at any meeting called for the purpose, shall be
necessary for effecting:

 

(a) Any amendment, alteration, or repeal of any of the provisions of the
Articles that affects adversely the voting powers, rights, or preferences of the
holders of the Preferred Units, provided that the amendment of the provisions of
the Articles so as to authorize or create, or to increase the authorized amount
of, any Units of any class ranking junior to or on a parity with the Preferred
Units shall not be deemed to affect adversely the voting powers, rights, or
preferences of the holders of the Preferred Units;

 

(b) The authorization or creation of, or the increase in the authorized amount
of, any Units of any class or any security convertible into Units of a class
ranking prior to the Preferred Units in the distribution of assets on any
liquidation, dissolution, conservatorship, receivership, or winding up of the
Company, or in the payment of distributions; or

 



5

 

 

(c) The merger or consolidation of the Company with or into any other entity,
unless the Preferred Units or an equivalent class of securities remain
outstanding after the merger or consolidation and the resulting entity will
thereafter have no class of Units and no other securities either authorized or
outstanding ranking prior to the Preferred Units in the distribution of its
assets on liquidation, dissolution or winding up or in the payment of
distributions, provided that no such consent of the holders of Preferred Units
shall be required if, at or prior to the time when such amendment, alteration or
repeal is to take effect or when the issuance of any such prior Units or
convertible security is to be made, or when such consolidation or merger,
purchase or redemption is to take effect, as the case may be, provision is made
for the redemption of all Preferred Units at the time outstanding.

 

4. Redemption. The Preferred Units shall not be redeemable, except as set forth
in Section 3(c).

 

5. Liquidation Rights.

 

(a) Upon the dissolution, liquidation or winding up of the Company, the holders
of the Preferred Units shall be entitled to receive and to be paid out of the
assets of the Company available for distribution to its members, before any
payment or distribution shall be made on the Common Units or on any other class
of Units ranking junior to the Preferred Units upon liquidation, the amount of
the Liquidation Preference.

 

(b) The sale of all or substantially all the property or business of the
Company, or the merger or consolidation of the Company into or with any other
corporation or the merger or consolidation of any other corporation into or with
the Company shall be deemed to be a dissolution, liquidation, or winding up,
voluntary or involuntary, for the purposes of this Section 5.

 

(c) After the payment to the holders of the Preferred Units of the full
preferential amounts provided for in this Section 5, the holders of Preferred
Units as such shall have no right or claim to any of the remaining assets of the
Company.

 

(d) In the event the assets of the Company available for distribution to the
holders of Preferred Units upon any dissolution, liquidation, or winding up of
the Company, whether voluntary or involuntary, shall be insufficient to pay in
full all amounts to which such holders are entitled pursuant hereto, no such
distribution shall be made on account of any other class or series of Preferred
Units ranking on a parity with the Preferred Units upon such dissolution,
liquidation, or winding up unless proportionate distributive amounts shall be
paid on account of the Preferred Units, ratably, in proportion to the full
distributable amounts for which holders of all such parity Units are
respectively entitled upon such dissolution, liquidation, or winding up.

 



6

 

 

(e) Subject to the rights of the holders of Units of any series or class or
classes of Units ranking on a parity with the Preferred Units upon liquidation,
dissolution, or winding up of the Company, after payment shall have been made in
full to the holders of the Preferred Units as provided herein, but not prior
thereto, any other series or class or classes of Units ranking junior to the
Preferred Units upon liquidation, subject to the respective terms and provisions
applying thereto, shall be entitled to receive any and all assets remaining to
be paid or distributed, and the holders of the Preferred Units shall not be
entitled to share therein.

 

6. Ranking. A Unit of any class of the Company shall be deemed to rank:

 

(a) Prior to the Preferred Units, if the holders of such class or classes shall
be entitled to the receipt of distributions or of amounts distributable upon
dissolution, liquidation or winding up of the Company, as the case may be, in
preference or priority to the holders of Preferred Units;

 

(b) On a parity with the Preferred Units, if the holders of such Units shall be
entitled to the receipt of distributions or of amounts distributable upon
dissolution, liquidation or winding up of the Company, in proportion to their
respective distribution rates or liquidation prices, without preference or
priority, one over the other, as between the holders of such Units and the
holders of the Preferred Units; and

 

(c) Junior to the Preferred Units, if such class shall be Common Units or if the
holders of the Preferred Units shall be entitled to receipt of distributions or
of amounts distributable upon dissolution, liquidation, or winding up of the
Company, as the case may be, in preference or priority to the holders of Units
of such class or classes.

 

7. Conversion and Cancellation. The Company’s existing class of preferred units
is hereby converted, on a one-for-one basis, into Preferred Units and the
existing class of preferred units is, upon such conversion, cancelled.

 

The Preferred Units are not convertible into Common Units.

 

 

 

 

 

 

 

 

 



7

 

